UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001–33831 EAGLE BULK SHIPPING INC. (Exact name of Registrant as specified in its charter) Republic of the Marshall Islands 98–0453513 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 477 Madison Avenue Suite 1405 New York, New York 10022 Address of Principal Executive Offices Registrant's telephone number, including area code: (212) 785–2500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer X Accelerated Filer Non-accelerated Filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, par value $0.01 per share, 47,031,300 shares outstanding as of May 6, 2009. 1 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2009 (unaudited) and December 31, 2008 3 Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2009 and 2008 4 Consolidated Statement of Stockholders' Equity (unaudited) for the three months ended March 31, 2009 5 Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2009 and 2008 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risks 25 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 2 Part 1 : FINANCIAL INFORMATION Item 1 : Financial Statements EAGLE BULK SHIPPINGINC. CONSOLIDATED BALANCE SHEETS March 31, 2009 December31,2008 ASSETS: Current assets: Cash and cash equivalents $ 18,896,758 $ 9,208,862 Accounts receivable 5,242,161 4,357,837 Prepaid expenses 3,377,755 3,297,801 Other assets 3,549,732 — Total current assets 31,066,406 16,864,500 Noncurrent assets: Vessels and vessel improvements, at cost, net of accumulated depreciation of $93,807,957 and $84,113,047, respectively 938,418,488 874,674,636 Advances for vessel construction 381,815,260 411,063,011 Restricted cash 12,776,056 11,776,056 Deferred drydock costs, net of accumulated amortization of $5,618,655 and $5,022,649, respectively 3,228,074 3,737,386 Deferred financing costs 23,827,797 24,270,060 Fair value above contract value of time charters acquired 4,531,115 4,531,115 Fair value of derivative instruments and other assets 6,173,340 15,258,780 Total noncurrent assets 1,370,770,130 1,345,311,044 Total assets $ 1,401,836,536 $ 1,362,175,544 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 3,423,635 $ 2,037,060 Accrued interest 6,651,391 7,523,057 Other accrued liabilities 4,844,379 3,021,975 Deferred revenue and fair value below contract value of time charters acquired 16,724,194 2,863,184 Unearned charter hire revenue 5,696,640 5,958,833 Total current liabilities 37,340,239 21,404,109 Noncurrent liabilities: Long-term debt 802,476,403 789,601,403 Fair value below contract value of time charters acquired 28,007,433 29,205,196 Fair value of derivative instruments 49,525,089 50,538,060 Total noncurrent liabilities 880,008,925 869,344,659 Total liabilities 917,349,164 890,748,768 Commitment and contingencies Stockholders' equity: Preferred stock, $.01 par value, 25,000,000 shares authorized, none issued — — Common shares, $.01 par value, 100,000,000 shares authorized, 47,031,300 shares issued and outstanding 470,313 470,313 Additional paid-in capital 618,137,930 614,241,646 Retained earnings (net of dividends declared of $262,188,388) (90,549,877 ) (107,786,658 ) Accumulated other comprehensive loss (43,570,994 ) (35,498,525 ) Total stockholders' equity 484,487,372 471,426,776 Total liabilities and stockholders' equity $ 1,401,836,536 $ 1,362,175,544 The accompanying notes are an integral part of these Consolidated Financial Statements. 3 EAGLE BULK SHIPPINGINC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, 2009 March 31, 2008 Revenues, net of commissions $ 55,977,666 $ 36,686,016 Vessel expenses 13,071,197 7,991,261 Depreciation and amortization 10,290,916 7,336,039 General and administrative expenses 8,903,028 5,049,159 Total operating expenses 32,265,141 20,376,459 Operating income 23,712,525 16,309,557 Interest expense 6,486,317 3,350,253 Interest income (10,573 ) (1,386,506 ) Net interest expense 6,475,744 1,963,747 Net income $ 17,236,781 $ 14,345,810 Weighted average shares outstanding : Basic 47,031,300 46,752,538 Diluted 47,031,300 46,925,494 Per share amounts: Basic net income $ 0.37 $ 0.31 Diluted net income $ 0.37 $ 0.31 Cash dividends declared and paid — $ 0.50 The accompanying notes are an integral part of these Consolidated Financial Statements. 4 EAGLE BULK SHIPPINGINC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2009 Common Shares Common Shares Amount Additional Paid-In Capital Net Income Accumulated Deficit Other Comprehensive Income (Loss Total Stockholders' Equity Balance at December 31, 2008 47,031,300 $ 470,313 $ 614,241,646 $ (107,786,658 ) $ (35,498,525 ) $ 471,426,776 Comprehensive income : Net income — — — $ 17,236,781 17,236,781 — 17,236,781 Net unrealized losses onderivatives — (8,072,469 ) (8,072,469 ) Comprehensive income — 9,164,312 Non-cash compensation — — 3,896,284 — — — 3,896,284 Balance at March 31, 2009 47,031,300 $ 470,313 $ 618,137,930 $ (90,549,877 ) $ (43,570,994 ) $ 484,487,372 The accompanying notes are an integral part of these Consolidated Financial Statements. 5 EAGLE BULK SHIPPINGINC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, 2009 March 31, 2008 Cash flows from operating activities: Net income $ 17,236,781 $ 14,345,810 Adjustments to reconcile net income to net cash provided by operating activities: Items included in net income not affecting cash flows: Depreciation 9,694,910 6,708,415 Amortization of deferred drydocking costs 596,006 627,624 Amortization of deferred financing costs 240,057 61,907 Amortization of fair value below contract value of time charter acquired (649,731 ) — Non-cash compensation expense 3,896,284 2,515,703 Changes in operating assets and liabilities: Accounts receivable (884,324 ) 113,078 Other assets (3,549,732 ) — Prepaid expenses (79,954 ) (141,700 ) Accounts payable 1,386,575 (1,476,295 ) Accrued interest 350,812 3,106,074 Accrued expenses 1,822,404 (46,930 ) Drydocking expenditures (86,694 ) (65,851 ) Deferred revenue 13,312,978 — Unearned charter hire revenue (262,193 ) 706,527 Net cash provided by operating activities 43,024,179 26,454,362 Cash flows from investing activities: Vessels and vessel improvements and advances for vessel construction (44,271,329 ) (13,399,474 ) Net cash used in investing activities (44,271,329 ) (13,399,474 ) Cash flows from financing activities: Bank borrowings 12,875,000 6,630,000 Changes in restricted cash (1,000,000 ) (151,440 ) Deferred financing costs (939,954 ) (545,140 ) Cash dividends — (23,378,577 ) Net cash provided by/(used in) financing activities 10,935,046 (17,445,157 ) Net increase/(decrease) in cash 9,687,896 (4,390,269 ) Cash at beginning of period 9,208,862 152,903,692 Cash at end of period $ 18,896,758 $ 148,513,423 The accompanying notes are an integral part of these Consolidated Financial Statements. 6 EAGLE BULK SHIPPINGINC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note1.Basis of Presentation and General Information The accompanying consolidated financial statements include the accounts of Eagle Bulk ShippingInc. and its wholly-owned subsidiaries (collectively, the "Company", "we" or "our"). The Company is engaged in the ocean transportation of dry bulk cargoes worldwide through the ownership and operation of dry bulk vessels. The Company's fleet is comprised of Supramax and Handymax bulk carriers and the Company operates its business in one business segment. The Company is a holding company incorporated in 2005, under the laws of the Republic of the Marshall Islands and is the sole owner of all of the outstanding shares of its wholly-owned subsidiaries incorporated in the Republic of the Marshall Islands. The primary activity of each of the subsidiaries is the ownership of a vessel. The operations of the vessels are managed by a wholly-owned subsidiary of the Company, Eagle Shipping International (USA) LLC, a Republic of the Marshall Islands limited liability company. As of March 31, 2009, the Company's operating fleet consisted of 25 vessels. The Company has an extensive vessel newbuilding program and as of March 31, 2009 had contracts for the construction of 22 vessels. The following tables present certain information concerning the Company's fleet as of March 31, 2009: No. of Vessels Dwt Vessel Type Delivery Employment Vessels in Operation 25 Vessels 1,296,917 22 Supramax Time Charter 3 Handymax Time Charter Vessels to be delivered 3 Vessels 159,300 53,100 dwt series Supramax 2009-2010 2 Vessels on Time Charter and 1 Vessel Charter Free 2 Vessels 112,000 56,000 dwt series Supramax 2010 2 Vessels Charter Free 17 Vessels 986,000 58,000 dwt series Supramax 2009-2011 17 Vessels on Time Charter The following table represents certain information about the Company's charterers which individually accounted for more than 10% of the Company's gross time charter revenue during the periods indicated: Charterer % of Consolidated time charter revenue Three Months Ended March 31, 2009 2008 Charterer B 20.3% 26.2% Charterer H 12.0% 15.4% Charterer J 7.0% 10.7% Charterer L 16.0% 19.5% Charterer M 18.2% 11.6% 7 The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States, and the rules and regulations of the SEC ("Securities and Exchange Commission") which apply to interim financial statements and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes normally included in consolidated financial statements prepared in conformity with generally accepted accounting principles in the United States. They should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's 2008 Annual Report on Form 10-K. The accompanying unaudited consolidated financial statements include all adjustments (consisting of normal recurring adjustments) that management considers necessary for a fair presentation of its consolidated financial position and results of operations for the interim periods presented. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the entire year. Note 2.New Accounting Pronouncements In April2009, the FASB issued FSP FAS 107-1 and APB 28-1, "Interim Disclosures about Fair Value of Financial Instruments." This FASB Staff Position ("FSP") amends Statement of Financial Accounting Standard ("SFAS") No.107, "Disclosures About Fair Value of Financial Instruments," to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. This FSP also amends APB Opinion No.28, "Interim Financial Reporting," to require those disclosures in summarized financial information at interim reporting periods. This FSP is effective for interim reporting periods ending after June15, 2009, with early adoption permitted for periods ending after March15, 2009. The FSP does not require disclosures for earlier periods presented for comparative purposes at initial adoption. In periods after initial adoption, this FSP requires comparative disclosures only for periods ending after initial adoption. We do not expect the changes associated with adoption of this FSP will have a material effect on the determination or reporting of our financial results. Note3.Vessels a.
